DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the cited prior art of record teach or suggest in combination:
providing, by a data processing system to a first node device, a first script, the first script configured to execute on the first node device, execution of the first script causing the first node device to: request a first identification from a client device responsive to establishing a first connection with the client device; update an information resource by updating one or more addresses of the information resource using the first identification; and transmit the updated information resource to the client device; providing, by the data processing system to a second node device, a second script, the second script configured to execute on the second node device, execution of the second script causing the second node device to: establish a second connection with the client device in response to a selection of the updated information resource; retrieve the first identification from the updated one or more addresses; request a second identification from the client device; and transmit the first identification and the second identification to the data processing system; and storing, by the data processing system, an association between the first identification and the second identification and a node cluster identification in light of the features in the other independent claims 61 and dependent claims.
Thus, the above limitations in conjunction with all other limitations of the dependent and
independent claims 50-69 are hereby allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914. The examiner can normally be reached Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        

7/30/2022